DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed 11/9/2022.  Claims 8 and 16 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 8 and 16 are drawn to methods.   
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
In 2019, the United States Patent and Trademark Office (USPTO) prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility.   The framework for this revised guidance, which sets forth the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas), is described in MPEP sections 2106.03 and 2106.04. 
As explained in MPEP 2106.04(a)(2),  the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Moreover,  this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case,  claims 8 and 16 recite(s) mathematical relationships, and certain methods of organizing human activities, both of which are considered subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.)  The recited methods are drawn to gathering information, calculating and updating aggregated mathematical scores based on different parameters to optimize the selection of a treatment plan for a patient.  
In particular, claim 8 recites a method for:
identifying a possible genetic driver-disease target relationships between a genetic mutation in the patient and a cancer suffered by the patient; 
for each identified genetic driver-disease target relationship, causing a search of a plurality of public databases and automatically generating a ranking of a plurality possible genetic drivers for the cancer suffered by the patient based on a frequency at which the possible genetic driver-disease target relationships occurs in the plurality of public databases;
automatically generating aggregated mathematical scores for each of a plurality of treatments provided to each of the plurality of patients according to associated ones of  the clinical parameters, the biomedical parameters and the treatment outcomes populating the adaptive database and the automatically generated rankings of the plurality of genetic drivers; 
updating the aggregated mathematical scores based on the new clinical parameters, biomedical parameters or new treatment outcomes and changes in the ranking of the plurality of genetic drivers; 
receiving a request for a treatment recommendation, the request including patient- specific parameters;
 ranking treatments based on the aggregated medical scores and patient-specific parameters for said specific patient; 
outputting a recommended treatment based on the treatment rankings and a degree of matching of the patient-specific parameters…

	Claim 16 recites: 
identifying possible novel genetic driver-disease-drug target-targeted treatment outcome associations based on medical experience of a plurality of cancer patients treated with targeted therapies and storing the possible novel genetic driver-disease-drug target- targeted treatment outcome associations in a medical experience database; 
automatically generating aggregated mathematical scores for each of a plurality of driver genetic alterations, targets and targeted treatments based on the frequency of the associations between each other, 
wherein the score of each driver genetic alteration is calculated based on a number of associations of driver genetic alterations with targets and targeted treatments in the plurality of patients, wherein the score of the targets is calculated based on the number of associations with driver genetic alterations in the plurality of cancer patients, and 
wherein score of treatments is calculated based on the number of associations with driver genetic alterations and targets in the plurality of patients;
updating the aggregated mathematical scores based on the new genetic driver-disease-drug target-targeted treatment outcome associations;
 receiving a request for a treatment recommendation for a specific patient, the request including patient-specific genetic parameters; 
ranking of genetic parameters present in the specific patient according to their genetic driver score according to their scores in the adaptive clinical evidence database, 
ranking drug targets associated with the genetic drivers present in the specific patient according to their scores in the adaptive clinical evidence database, and 
ranking targeted treatments associated with the targets associated with the genetic drivers present in the specific patient according to their scores in the adaptive clinical evidence database.
  This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106.05, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  Claims 8 and 16 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claim 8 recites additional limitation(s), including the steps of:
populating the adaptive database with actual patient data from a plurality of sources,  the actual patient data comprising clinical parameters, biomedical parameters, and treatment outcomes for a plurality of patients suffering the cancer;
storing the aggregated mathematical scores in a clinical evidence register;
continually receiving new clinical parameters, new biomedical parameters or new treatment outcomes from any of the plurality users for new patients and 
updating the adaptive database with the new clinical parameters, new biomedical parameters or new treatment outcomes 

Similarly, claim 16 recites the following additional limitations:
building an adaptive clinical evidence database of each identified genetic driver- disease-drug target-targeted treatment outcome associations;
storing the aggregated mathematical scores of driver genetic alterations, target and treatments;
 continually receiving information about genetic driver-disease-drug target- targeted treatment outcome associations from any of the plurality users for new patients updating the adaptive clinical evidence database; 

These additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  The additional steps amount to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering) 
Moreover,  the courts have recognized the certain computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05 (d) (II)).  Among these are the following features found in claims 8 and 16: 
-	Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
-	Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
-	Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
  Claim 8  and claim 16 also recite: an internet-based computer program linking a medical experience register, an adaptive database, and a treatment calculator; and a medical experience register.   These additional components is/are generic components that perform functions well-understood, routine and conventional activities that amount to no more than implementing the abstract idea with a computerized system.  
To further support the finding of the identified features being generic and conventional, the generic nature of the computer system used to carryout steps of the recited method is underscored by the description of the system’s architecture: “Users can access the system on their own personal computer, tablet or portable communication devices (smartphones) or other comparable interfaces. These devices provide the communication interface to provide input and receive output. The patients' personal data is only available for the user who has authorization. The medical data and the encrypted personal data are stored in a central cloud server. This server also has all the software and databases necessary for the system.” (par. 115)  Such language indicates that the applicant's perceived invention/ novelty focuses on the computerized implementation of the abstract idea, not the underlying structure of the additional (generic) components.
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.



	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (WO 2014117873 A1- Jackson) in view of Thacker et al (US 20060241722 A1-Thacker), and in further view of Allen et al (US 20160078182 A1).
Claim 8. 	Jackson discloses a method of generating a treatment plan optimized for a specific patient and performed via an internet-based computer program (par. 86), the internet-based computer program linking a medical experience register, an adaptive database, and a treatment calculator (par. 86; Fig. 2; par. 139-141), the medical experience register accessible by a plurality of users (par. 5, par. 121), comprising: 
identifying a possible genetic driver-disease target relationships between a genetic mutation in the patient and a cancer suffered by the patient (par. 3-The system and methods may thereby identify treatment options tailored to a patient's genetic data, in particular to his/her clinical, molecular, and/or genetic condition; par. 5, par. 72- identifying biomarkers/ mutations in the patient tumor;  par. 121-one or more steps are performed to convert tumor-sequencing data or data about other indications into clinically actionable information, including: Alignment of the sequence reads coming from tumor and germline to reference genome; Identifying genomic variants associated with germline and tumor independently; Assessing the difference between germline and tumor variations to determine tumor specific variants; Mapping these variants to the proteome to identify coding variants…This process allows users to assess how current biomedical knowledge surrounding predictive biomarkers relates to the mutations identified in the patient tumor; par. 122; par. 126-127-specific connection to the tumor as cancer)
 for each identified genetic driver-disease target relationship, causing a search of a plurality of public databases (par. 132-133: building the DRDB using comparison of information detected in a patient’s tumor…in raw DRDB data may be provided via text data mining from various publications, including medical journals, drug manufacturer data sheets, clinical study results, or any other such data; par. 134-137 data captured… includes genetic variants; drug/treatment or dosage used; disease, drug responsiveness; par. 136-137-the database may also include indication specific information, such as tumor stage, the extent of the cancer, size of tumor, or presence of metastasis)  and automatically generating a ranking of a plurality possible genetic drivers for the cancer suffered by the patient based on a frequency at which the possible genetic driver-disease target relationships occurs in the plurality of public databases (Jackson: par. 126- prioritization of genomic variants based on any protein-centric information, e.g. the collective cancer or indication-relevant attributes of the affected protein; prioritization process can accommodate known and newly discovered variants as explained in par. 127-130;   par. 127- reliable prioritization of genomic mutations in proteins that are key to the particular cancer or indication including drug targets, disease drivers, oncogenes, tumor suppressors and other molecular entity types;  par. 128: this relevancy score rates the cancer or indication- relevance of a protein independent of the occurrence of a genomic variant in the protein in a concrete patient case. Thus, if a previously unknown genomic variant is detected in a tumor and cannot be assessed for its potential effect on the basis of the molecular nature of the exact mutation (by 'functional impact scoring', discussed in more detail below), it can still be rated based on the relevancy information; .par. 130-131:Functional impact scores and knowledge scores for protein variants and genes- functional impact score allows measurement of the effect of the detected genomic variant on the function or activity of the associated protein) ;
separate from the public databases,  populating, via the medical experience register, the adaptive database with actual patient data from a plurality of sources the actual patient data comprising clinical parameters, biomedical parameters, and treatment outcomes for a plurality of patients suffering the cancer; (See par. 139-140:  the CDSD 120 includes a graphical user interface (GUI) 230 that allows a clinical user 281 to input patient 282 and past patient 283 data into a patient database 240 and past patient database 250;  Par. 144- describes patient databases: CDSD 120 may include a past patient database 250. In some implementations, the past patient database 250 is a record of the current and/or past patients input by the clinical user. The record may include the disease, variant, and treatments of past patients)
the treatment calculator automatically generating aggregated mathematical scores for each of a plurality of treatments provided to each of the plurality of patients according to associated ones of the clinical parameters, the biomedical parameters and the treatment outcomes populating the adaptive database and the automatically generated rankings of the plurality of genetic drivers  ( Par. 10: generating the score for each of the identified plurality of treatments further comprises, for each generated score, generating a sub-score for each biomarker and aggregating the sub-scores to generate the score. In some of these embodiments, aggregating the sub-scores comprises adding each sub-score for each biomarker associated with the treatment, or multiplying each sub-score for each biomarker associated with the treatment, or adding functions, such as logarithms, of each sub-score, or multiplying functions, such as exponentials, of each sub-score... The sub-scores can be aggregated over different pieces of evidence, possibly even linked to different mutations or other biomarkers, such that the final score reflects the balance within a continuum from complete response to total resistance, or an even higher- dimensional space of possible outcomes.;  par. 11-generating the score for each of the identified plurality of treatments further comprises generating two or more separate scores for each of the identified plurality of treatments, said separate scores corresponding to categories that relate to responsiveness, resistance, and/or risk, or, in other words, two or more separate scores may be computed for two or more categories of response, resistance, and risk. Separate scores are preferably computed by aggregating (separate) sub-scores;  See also par. 70-sub-scores and scores computed; par. 147- logic for analyzing biomarker and patient information, generating or aggregating a score for one or more proposed treatments based on patient-specific and biomarker information, and generating an ordered list of prioritized treatments for a patient;  par. 154-scoring the identified treatments; Fig. 2, par. 147) 
receiving a request for a treatment recommendation, the request including patient- specific parameters;  (par. 140- allowing a clinical user 281 to input patient 282 and past patient 283 data into a patient database 240 and past patient database 250, respectively. Responsive to a request for clinical decision support, the analysis module 260 retrieves data from the plurality of databases to calculate possible treatment options. The prioritization module 261 then prioritizes the treatment options based on patient specific data and data within the plurality of databases; par 141- the clinical user 281 may be a doctor that inputs a patient's data into the system. The doctor may then request possible treatment options based on the type of disease the patient has and the knowledge gathered from the document sources 280 by the data mining module.) 
ranking treatments based on the aggregated medical scores and patient -specific parameters (par. 140-141- The doctor may then request possible treatment options based on the type of disease the patient has and the knowledge gathered from the document sources; par. 147- Analysis module 260 may comprise an application, service, server, daemon, routine, or other executable logic for analyzing biomarker and patient information, generating or aggregating a score for one or more proposed treatments based on patient-specific and biomarker information, and generating an ordered list of prioritized treatments for a patient;  See also: par. 167-168: the treatments are then ranked based on the treatment score t; par. 169- a least a portion of the identified treatments are prioritized response to the determined scores).; 
Jackson teaches a method for generating mathematical scores, as explained but does not expressly disclose:  
storing the aggregated mathematical scores in a clinical evidence register 
continually receiving new clinical parameters, new biomedical parameters or new treatment outcomes from any of the plurality users for new patients and updating the adaptive database with the new clinical parameters, new biomedical parameters or new treatment outcomes; and 
updating the aggregated mathematical scores based on the new clinical parameters, biomedical parameters or new treatment outcomes in the adaptive database and changes in the ranking of the plurality of genetic drivers:
Thacker discloses a system for and method further comprising:  
storing the aggregated mathematical scores in a clinical evidence register (abstract:  any associated scores and/or usage may be stored in a retrievable database)
continually receiving new clinical parameters, new biomedical parameters or new treatment outcomes from users to the medical experience register; (par. 48: receiving additional information, updated evaluation information:  Upon subsequent patient evaluation sessions, the database tracks any changes to the stimulation set scores/usage, at step 16 in FIG. 1. Additionally, evaluation information may be updated within the database based on subsequent use)
updating the aggregated mathematical scores based on the new clinical parameters, biomedical parameters and new treatment outcomes. (par. 16; Fig. 1(16); par. 49- At step 26, the usage and scores for the associated stimulation sets may be updated based on subsequent patient use; )
At the time of applicant’s invention it would have been obvious to one of ordinary skill in the art to modify the system and method of Jackson with the teaching of to update aggregated scores based upon newly received data.  As suggested by Thacker, one would have been motivated to include this feature in order to create a patient database including testing data and associated feedback, and to determine an appropriate treatment for a patient to meet therapeutic objectives. (par. 11)
Claim 8 further recites:
outputting a recommended treatment based on the treatment rankings and a degree of matching of the patient-specific parameters;
Jackson and Thacker do not expressly disclose, but Allen teaches a method further comprising outputting a recommended treatment based on the treatment rankings and a degree of matching of the patient-specific parameters.( par. 110- The final answer and/or ranked listing of candidate answers is output via a graphical user interface that further includes information regarding the toxicity scores of the candidate answers and having graphical user interface elements for drilling down into the evidence and reasoning for the candidate answer scoring and toxicity scoring; Fig.6- generating one or more queries that are applied against the corpus to generate one or more candidate answers specifying potential treatment plans for the disease/malady (step 620). The candidate answers are provided to a toxicity scoring engine to score the toxicity of the candidate answer relative to the tolerance of the particular patient (step 630). The resulting toxicity scores for the candidate answers are combined with the confidence scores for the candidate answers to generate modified scores for the candidate answers (step 640) ); See also Fig. 7, par. 112-based on the modified score, the QA system generates a ranked listing of candidate answers and/or a final answer indicative of a recommended treatment which is then output to the user that submitted the original input question via a graphical user interface.)  
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the method of Jackson and Thacker in combination with the teaching of Allen to output a single treatment recommendation.  As suggested by Allen, one would have been motivated to include this feature to provide the best treatment that the particular patient can tolerate taking into account a multitude of factors, including toxicities of the treatments, comorbidities and other conditions. (par. 21)
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (WO 2014117873 A1- Jackson) in view of Thacker et al (US 20060241722 A1-Thacker). 
Claim 16	Jackson teaches a method of generating a treatment plan optimized for a specific patient and performed via an internet-based computer program (par. 86), the internet-based computer program linking a medical experience register, an adaptive clinical evidence register, calculator (par. 86; Fig. 2; par. 139-141) and a treatment calculator (par. 5, par. 121), the method comprising:
 identifying possible novel genetic driver-disease-drug target-targeted treatment outcome associations based on medical experience of a plurality of cancer patients treated with targeted therapies and storing the possible novel genetic driver-disease-drug target- targeted treatment outcome associations in a medical experience database (par. 3-The system and methods may thereby identify treatment options tailored to a patient's genetic data, in particular to his/her clinical, molecular, and/or genetic condition; par. 5-6, par. 8-10-identifying treatment response/ drug therapy based upon genomics;  par. 127-he method enables the reliable prioritization of genomic mutations in proteins that are key to the particular cancer or indication including drug targets, disease drivers, oncogenes, tumor suppressors and other molecular entity types)
building an adaptive clinical evidence database of each identified genetic driver- disease-drug target-targeted treatment outcome associations;  (See par. 139-140:  the CDSD 120 includes a graphical user interface (GUI) 230 that allows a clinical user 281 to input patient 282 and past patient 283 data into a patient database 240 and past patient database 250;  Par. 144- describes patient databases: CDSD 120 may include a past patient database 250. In some implementations, the past patient database 250 is a record of the current and/or past patients input by the clinical user. The record may include the disease, variant, and treatments of past patients;  See also par. 34-35-past treatment history of patients)
the treatment calculator automatically generating aggregated mathematical scores for each of a plurality of driver genetic alterations, targets and targeted treatments based on the frequency of the associations between each other, ( Par. 10: generating the score for each of the identified plurality of treatments further comprises, for each generated score, generating a sub-score for each biomarker and aggregating the sub-scores to generate the score. In some of these embodiments, aggregating the sub-scores comprises adding each sub-score for each biomarker associated with the treatment, or multiplying each sub-score for each biomarker associated with the treatment, or adding functions, such as logarithms, of each sub-score, or multiplying functions, such as exponentials, of each sub-score... The sub-scores can be aggregated over different pieces of evidence, possibly even linked to different mutations or other biomarkers, such that the final score reflects the balance within a continuum from complete response to total resistance, or an even higher- dimensional space of possible outcomes.;  par. 11-generating the score for each of the identified plurality of treatments further comprises generating two or more separate scores for each of the identified plurality of treatments, said separate scores corresponding to categories that relate to responsiveness, resistance, and/or risk, or, in other words, two or more separate scores may be computed for two or more categories of response, resistance, and risk. Separate scores are preferably computed by aggregating (separate) sub-scores;  par. 47- the value for the reliability of detection of the biomarker comprises a value for a reliability of the detection method of the biomarker and a value for a frequency of detection of the biomarker in the patient…. the value for the reliability of the detection method of the biomarker and the value for the frequency of detection of the biomarker in the patient;  par. 147- logic for analyzing biomarker and patient information, generating or aggregating a score for one or more proposed treatments based on patient-specific and biomarker information, and generating an ordered list of prioritized treatments for a patient;  See also par. 129-133 for evaluation of relevancy and functional impact scoring in analyzing a plurality of driver genetic alterations, targets and targeted treatments)
wherein the score of each driver genetic alteration is calculated based on a number of associations of driver genetic alterations with targets and targeted treatments in the plurality of patients in the medical experience database, (par. 38-The method then includes generating a score for the identified treatments associated with the indication and not associated with any of the set of one or more biomarkers of the patient. The treatment option or treatment contraindication prioritization may thus comprise both treatments associated with any of the set of one or more biomarkers and treatments associated with the indication and not associated with any of the set of biomarkers of the patient…. Generating a score for the identified treatments associated with the indication preferredly comprises providing background knowledge on response, resistance, and/or risk. Such background knowledge may be represented in form of predictive rules that do not depend on a biomarker and may be stored in a database. In particular, such background knowledge may comprise average effect sizes with respect to representative mixtures of biomarker values in patients. Hence typical background knowledge may include the efficacy and adverse reaction results of clinical studies of treatments in their respective indication…; see also par. 10-11, par. 129-133; and par. 147 as cited above)
wherein the score of the targets is calculated based on the number of associations with driver genetic alterations in the plurality of cancer patients in the medical experience database, and  (par. 119- 120:  biomarker information may be captured from various sources, including published literature, drug manufacturer information, FDA adverse event reports, or other sources, such as bioassay databases (e. g. http://www.cancerrxgene.org) as well as from the patient or from records of past patients. Once the prevailing attributes of such information have been captured in a database, they can be used to assess the clinical actionability of any genomic variation identified in a specific patient case. Such assessment considers the clinical validation level of a biomarker (i.e. whether it has been observed clinically, pre-clinically or computationally inferred) in combination with other factors;  see also par. 10-11, par. 129-133; and par. 147 as cited above)
wherein score of treatments is calculated based on the number of associations with driver genetic alterations and targets in the plurality of patients in the medical experience database; (par. 119- 120:  biomarker information may be captured from various sources, including published literature, drug manufacturer information, FDA adverse event reports, or other sources, such as bioassay databases (e. g. http://www.cancerrxgene.org) as well as from the patient or from records of past patients. Once the prevailing attributes of such information have been captured in a database, they can be used to assess the clinical actionability of any genomic variation identified in a specific patient case. Such assessment considers the clinical validation level of a biomarker (i.e. whether it has been observed clinically, pre-clinically or computationally inferred) in combination with other factors;  see also par. 10-11, par. 129-133; and par. 147 as cited above)
receiving a request for a treatment recommendation for a specific patient, the request including patient-specific genetic parameters; (par. 140- allowing a clinical user 281 to input patient 282 and past patient 283 data into a patient database 240 and past patient database 250, respectively. Responsive to a request for clinical decision support, the analysis module 260 retrieves data from the plurality of databases to calculate possible treatment options. The prioritization module 261 then prioritizes the treatment options based on patient specific data and data within the plurality of databases; par 141- the clinical user 281 may be a doctor that inputs a patient's data into the system. The doctor may then request possible treatment options based on the type of disease the patient has and the knowledge gathered from the document sources 280 by the data mining module.)
 ranking of genetic parameters present in the specific patient according to their genetic driver score according to their scores in the adaptive clinical evidence database,  (par. 125-129-evaluation and prioritization of genomic variants using relevancy and functional impact scoring;  See also 130-133;  par. 147- logic for analyzing biomarker and patient information, generating or aggregating a score for one or more proposed treatments based on patient-specific and biomarker information, and generating an ordered list of prioritized treatments for a patient;)
ranking drug targets associated with the genetic drivers present in the specific patient according to their scores in the adaptive clinical evidence database, (par. 125-129-evaluation and prioritization of genomic variants using relevancy and functional impact scoring;  See also 130-133;  par. 147- logic for analyzing biomarker and patient information, generating or aggregating a score for one or more proposed treatments based on patient-specific and biomarker information, and generating an ordered list of prioritized treatments for a patient;)  and 
ranking targeted treatments associated with the targets associated with the genetic drivers present in the specific patient according to their scores in the adaptive clinical evidence database. (par. 140-141- The doctor may then request possible treatment options based on the type of disease the patient has and the knowledge gathered from the document sources; par. 147- Analysis module 260 may comprise an application, service, server, daemon, routine, or other executable logic for analyzing biomarker and patient information, generating or aggregating a score for one or more proposed treatments based on patient-specific and biomarker information, and generating an ordered list of prioritized treatments for a patient;  See also: par. 167-168: the treatments are then ranked based on the treatment score t; par. 169- a least a portion of the identified treatments are prioritized response to the determined scores)
Jackson teaches a method as explained but does not expressly disclose:
storing the aggregated mathematical scores of driver genetic alterations, target and treatments in the adaptive clinical evidence database; 
continually receiving information about genetic driver-disease-drug target- targeted treatment outcome associations from any of the plurality users for new patients updating the adaptive clinical evidence database;
 the treatment calculator updating the aggregated mathematical scores based on the new genetic driver-disease-drug target-targeted treatment outcome associations

Thacker discloses a system for and method further comprising:  
storing the aggregated mathematical scores of driver genetic alterations, target and treatments in the adaptive clinical evidence database; (abstract:  any associated scores and/or usage may be stored in a retrievable database)
continually receiving information about genetic driver-disease-drug target- targeted treatment outcome associations from any of the plurality users for new patients updating the adaptive clinical evidence database; (par. 48: receiving additional information, updated evaluation information:  Upon subsequent patient evaluation sessions, the database tracks any changes to the stimulation set scores/usage, at step 16 in FIG. 1. Additionally, evaluation information may be updated within the database based on subsequent use)
 the treatment calculator updating the aggregated mathematical scores based on the new genetic driver-disease-drug target-targeted treatment outcome associations (par. 16; Fig. 1(16); par. 49- At step 26, the usage and scores for the associated stimulation sets may be updated based on subsequent patient use )
 At the time of applicant’s invention it would have been obvious to one of ordinary skill in the art to modify the system and method of Jackson with the teaching of to update aggregated scores based upon newly received data.  As suggested by Thacker, one would have been motivated to include this feature in order to create a patient database including testing data and associated feedback, and to determine an appropriate treatment for a patient to meet therapeutic objectives. (par. 11)



Response to Arguments
Applicant's arguments filed 11/9/22 have been fully considered but they are not persuasive. 	 
(A)	Applicant argues the rejections under 35 USC 101, and argues that the claims do not fall in to one of the three enumerated groupings, and therefore should be patent eligible.
	In response,  the examiner respectfully disagrees. As explained in the rejections of the claims  under 35 USC 101, claims 8 and 16 recite(s) mathematical relationships, and certain methods of organizing human activities, both of which are considered subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.  The recited methods are drawn to gathering information, calculating and updating aggregated mathematical scores based on different parameters to optimize the selection of a treatment plan for a patient.  
The applicant’s claim amendments are noted, but do not render the claims patent eligible.  The additional limitations are still drawn to an abstract idea, without significantly more.    This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
 (B)	Applicant argues that the Jackson reference only discloses a single database, not a plurality of databases.
	In response the examiner notes that Applicant argues that the Jackson reference deals with a single database and does not teach “causing a search of a plurality of public databases, the Examiner respectfully disagrees with Applicant’s interpretation of the reference.  Jackson discloses mining data from a plurality of data sources : (par. 132-133: in raw DRDB data may be provided via text data mining from various publications, including medical journals, drug manufacturer data sheets, clinical study results, or any other such data; par. 134-137 data captured… includes genetic variants; drug/treatment or dosage used; disease, drug responsiveness) Jackson also discloses: “the CDSD's data mining module 210 retrieves data from at least one data source 280. The mined data is storage in one of a plurality of mined databases 220. The databases may include a genomic database 221 , a disease database 222, a literature database 223, a drug response database 224, and a treatment response database 225.” (par. 140)
	Moreover, it should be noted that the claim language recites “causing a search of a plurality of public databases.”    This language is interpreted more broadly, and does not necessarily require searching a plurality of databases within a prior art reference.  In other words, the language does not preclude generating information which causes a user or device to look for additional information (e.g. in a plurality of databases).
(C)	Applicant argues that the Jackson reference does not teach generating a treatment plan based upon patient specific parameters.
	In response, the examiner respectfully disagrees with Applicant.  It should be noted that  this particular wording has been deleted from claim 8, presumably to address the claim rejection under 35 USC 112(b).  However, the Jackson reference discloses generating a plurality of treatment options based upon patient-specific parameters.   The ranked treatment options of the Jackson reference are based upon both the genetic variant(s) found in the patient’s tumor and/or biomarkers that the patient has and other factors which may not be specific to the patient.  Jackson discloses: “the present disclosure is directed to a method for prioritization of patient treatment options based on multivariate analysis of biomarker information. The method includes retrieving, by an analysis engine executed by a computing device, an identification of an indication of a patient and the results of measurements of a set of one or more biomarkers in the patient. The method further includes identifying, by the analysis engine, a plurality of treatments associated with the indication, the patient, or any of the set of one or more biomarkers in a treatment information database.” (par. 41)
	The Allen reference has been added to the rejection merely to disclose that a single treatment option may be output (Allen: par. 112 based on the modified score, the QA system generates a ranked listing of candidate answers and/or a final answer indicative of a recommended treatment which is then output to the user that submitted the original input question via a graphical user interface).  It is not expressly disclosed in Jackson that a (single) treatment plan is output,  rather than a plurality of ranked options for a patient based upon the patient parameters.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Von Hoff  et al ( US 20140235511 A1) discloses a system and method comprising:
identifying a possible genetic driver-disease target relationships between a genetic mutation in the patient and a cancer suffered by the patient; (par. 246- determining individualized medical intervention for a particular disease state that utilizes molecular profiling of a patient's biological specimen; fig. 3A; par. 250)
for each identified genetic driver-disease target relationship, causing a search of a plurality of public databases (par. 247-248- External databases 24 may include, but are not limited to, drug libraries, gene libraries, disease libraries, and public and private databases such as UniGene, OMIM, GO, TIGR, GenBank, KEGG and Biocarta; par. 251-252)  and automatically generating a ranking of a plurality possible genetic drivers for the cancer suffered by the patient based on a frequency at which the possible genetic driver-disease target relationships occurs in the plurality of public databases (par. 255-detecting changes in expression; Fig. 2, par. 257);
 separate from the public databases, populating, via the medical experience register, the adaptive database with actual patient data from a plurality of sources,  the actual patient data comprising clinical parameters, biomedical parameters, and treatment outcomes for a plurality of patients suffering the cancer (Fig. 5; par. 259- clinical decision support system of the information-based personalized medicine drug discovery system and method of the present invention. Data obtained through clinical research and clinical care such as clinical trial data, biomedical/molecular imaging data, genomics/proteomics/chemical library/literature/expert curation, biospecimen tracking/LIMS, family history/environmental records, and clinical data are collected and stored as databases and datamarts within a data warehouse.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rachel L. Porter/Primary Examiner, Art Unit 3626